Citation Nr: 0110512	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-09 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
February 1972, and from December 1974 to May 1986.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The appeal was docketed at the Board in 2000.


FINDING OF FACT

The veteran has level I acuity in each ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.10, and Part 4, 
Diagnostic Code 6100 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that, relative to the increased rating claim, 
VA's duty to assist in the development of this claim and duty 
to notify the appellant of information and evidence needed to 
substantiate and complete a claim have been met.  In this 
regard, by virtue of Statements of the Case issued during the 
pendency of the appeal in April 2000 and July 2000, the 
veteran was given notice of the information or evidence 
necessary to substantiate his claim.  The veteran was 
pertinently examined by VA in January 2000.  In addition, the 
veteran, notwithstanding his right to request the same, 
indicated, in his May 2000 Substantive Appeal, that he did 
not desire a hearing.  Finally, his representative was 
accorded an opportunity to review his file in October 2000 
and January 2001.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Service connection is in effect for bilateral hearing loss, 
for which the RO has assigned a noncompensable evaluation 
pursuant to Diagnostic Code 6100 of the Rating Schedule.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2000), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected hearing loss.  The Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to such 
disability. 

Under the schedular criteria, evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  To evaluate the degree 
of disability from bilateral service-connected hearing loss, 
the Rating Schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  A noncompensable rating is 
assigned for bilateral defective hearing where the pure tone 
threshold average in one ear is 44 decibels, with speech 
recognition ability of 98 percent correct, (level I), and, in 
the other ear, the pure tone threshold average is 34 
decibels, with speech recognition ability of 98 percent 
correct, (level I).

In conjunction with the veteran's current claim, a VA 
audiometric examination performed in January 2000 revealed 
that the veteran had an average pure tone threshold level of 
44 decibels in the right ear (based on decibel levels of 20, 
25, 50 and 80 at 1000, 2000, 3000 and 4000 hertz, 
respectively), and 34 decibels in the left ear (based on 
decibel levels of 15, 20, 35 and 65 at 1000, 2000, 3000 and 
4000 hertz, respectively); speech recognition ability was 98 
percent correct in each ear.

The veteran complains of hearing loss which renders it 
difficult for him to understand speech, especially in an 
environment of "competing background noise".  The Board fully 
acknowledges the veteran's foregoing assertion.  
Nevertheless, under the applicable criteria, as set forth 
above, the veteran's hearing acuity is at level I in each 
ear, and a comparison of these findings with the schedular 
criteria does not demonstrate entitlement to a compensable 
rating.  Accordingly, the assignment of a rating in excess of 
noncompensable for bilateral hearing loss is not in order.  
38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. Part 4, 
Diagnostic Code 6100.

In reaching the foregoing determination, the Board would 
point out that the propriety of assigning a noncompensable 
rating for service-connected hearing loss by means of a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluation has been 
upheld by the United States Court of Appeals for Veterans 
Claims.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Finally, the Board would note that it is aware that, 
effective June 10, 1999, VA revised the criteria pertaining 
to the rating to be accorded hearing loss, such pertinent 
revision being codified under 38 C.F.R. § 4.86.  See 64 Fed. 
Reg. 25202-25210 (May 11, 1999).  However, the results of the 
above-cited VA audiogram do not reflect, relative to either 
ear, puretone thresholds at 1000, 2000, 3000 and 4000 Hertz 
of 55 or more decibels, nor a 30 decibels or less threshold 
at 1000 hertz in tandem with a threshold of 70 decibels or 
more at 2000 hertz.  In view of the latter observation, then, 
the above-referenced revised criteria is of no bearing to 
alter the disposition reached above.

In determining that a rating in excess of noncompensable for 
bilateral hearing loss is not in order, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to hearing loss-occasioned impairment in the veteran's 
ability to function under the ordinary conditions of daily 
life.  In this regard, however, notwithstanding the veteran's 
assertion at the above-addressed January 2000 VA examination 
that his hearing loss which rendered it difficult for him to 
understand speech, especially in an environment of "competing 
background noise", he did not describe any resulting effect 
on employment or daily activities.  The latter consideration, 
in the Board's view, militates persuasively against any 
notion of entitlement to a higher disability rating 
predicated on the provisions of 38 C.F.R. § 4.10.  

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran (who 
is employed as a correction officer at a state prison 
facility) has offered no objective evidence that the 
disablement occasioned by his hearing loss at all interferes 
with his employability to a degree greater than that 
contemplated by the regular schedular standards which, as 
noted above, contemplate impairment in earning capacity in 
civil occupations.  Therefore, an exceptional or unusual 
disability picture (i.e., one where the veteran's currently 
assigned pertinent rating is found to be inadequate) is not 
presented.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.   


ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), which, among other things, redefines the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The veteran indicates that he "injur[ed]" his back in the 
early 1970's in service.  He contends, in essence, that he 
presently has spinal disablement of chronic derivation due to 
service.  In this regard, service medical records reflect 
that in August 1976 the veteran presented with complaint of 
experiencing low back pain after having "play[ed] with a 
child".  He also related that he had sustained a "[b]ack 
injury" four years earlier, apparently in service.  Findings 
on physical examination included tenderness over the 
sacroiliac junction; the impression was "[rule out s]ciatica 
[with low back] strain".  Treatment included the application 
of heat.  In August 1982, the veteran presented with 
complaint of experiencing "progressive" low back pain.  He 
further related having had a history of low back pain since 
sustaining a back injury in "1973".  The impression, 
following physical examination, was mechanical low back pain.  
An orthopedic consult was recommended.  In conjunction with 
such consult (performed the same day), the veteran related 
that he had experienced low back pain on an "intermittent[]" 
basis for the preceding ten years.  He complained of then 
(i.e., in August 1982) also experiencing pain radiation into 
the groin.  Findings on physical examination included lumbar 
paraspinal tenderness.  The assessment was lumbosacral facet 
dysfunction.  Treatment included a home "stretching" program.  
The following year, when the veteran was examined for 
"periodic" purposes in February 1983, his spine was 
clinically evaluated as normal.

Apparently in October 1994, the veteran was seen by Lynn E. 
Foret, M.D.  The physician, apparently after examining the 
veteran, indicated that he had had chronic back spasm and 
back pain and "now" had leg pain and left-sided sciatica.

In November 1994, the veteran was admitted to a non-VA 
facility with complaint of experiencing left-sided sciatica 
since September 1994.  The veteran was noted to walk with a 
"sciatic scoliosis".  In response to a preoperative diagnosis 
of herniated nucleus pulposus (HNP), L4-5 left, the veteran 
underwent (in November 1994), apparently in order to remove 
"a free fragment", surgical procedures including a 
microlumbar laminectomy.  

As noted by the veteran, he has not been examined by VA for 
rating purposes relative to the back disability claim.  In 
order to fulfill the duty to assist in this claim, and 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it may be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision on this matter at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Accordingly, this case is REMANDED for the following:

1.  The RO should appropriately contact 
the veteran and request that he provide 
the name(s) and approximate date(s) of 
treatment (and for non-VA treatment, the 
addresses) of any medical care provider 
who has treated him for back disability 
since his final service discharge, for 
which the related treatment records have 
not been previously submitted.  Then, in 
light of the veteran's response (if any), 
the RO should, after securing the 
appropriate release(es), take appropriate 
action to procure copies of the indicated 
treatment report(s).

2.  The RO should schedule the veteran 
for appropriate VA examination in order 
to determine the presence and etiology of 
all back disabilities present.  The 
veteran's history should be recorded in 
full.  All indicated studies should be 
performed.  The claims folder should be 
made available to the examiner for use in 
the study of the veteran's case.  
Following review of the claims folder and 
examination of the veteran, the examiner 
should provide an opinion as to the 
medical probability that any back 
disability currently present is of 
service onset, aggravated by military 
service or otherwise related to service.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  Then, after undertaking any 
additional development deemed necessary 
in addition to that specified above, the 
RO should readjudicate the remaining 
issue on appeal.

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should contain reference to documentation 
that notification and development action 
required by the VCAA is complete.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on each matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

